Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-7, 9-12, 14-16 and 18-20 are allowed.
The closest prior art, BLANER et al. (US Pub. 2019/0332549), discloses “a host interface: logic configured to connect with a host via the host interface and to perform computational tasks communicated from the host: and a storage controller coupled to the logic and configured to communicate with storage that comprises nonvolatile memory”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the host interface is configured to receive a storage command from the host to store data on the storage at a time the data is created at a location indicated by a pointer of a parameter provided by the host, wherein the host interface is further configured to receive a task from the host for the logic to perform a computational task using the stored data on the storage; and wherein the logic is configured to perform the computational task using the stored data on the storage and write a result of the computational task to the storage”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 10 and 16 identify the distinct features “the host interface is configured to receive a storage command from the host to store data on the storage at a time the data is created at a location indicated by a pointer of a parameter provided by the host, wherein the host interface is further configured to receive a task from the host for the logic to perform a computational task using the stored data on the storage; and wherein the logic is configured to perform the computational task using the stored data on the storage and write a result of the computational task to the storage", which are not taught or suggested by the prior art of records.
Claims 1-7, 9-12, 14-16 and 18-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-7, 9-12, 14-16 and 18-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135